DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 8, 15
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The objection to claim(s) 1-20 is/are withdrawn based on the amendment.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/17/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Response to Arguments
Applicant's arguments filed in the amendment filed 4/11/2021, have been fully considered but they are not persuasive. The reasons are set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Binns (US Pat. 10,305,721) in view of Herlihy (US Pub. 2017/0236120).
With respect to Claim 1, Binns teaches a system, comprising: a processor configured to; (col. 2, lns. 29-43; system may use peer to peer model rather than client server model. Col. 3, lns. 15-39; processor. col. 8, lns. 1-49; devices receiving the same content but offset in time. The first to receive the content is a lead peer. Examiner further notes that Applicant admits the preexistence of the lead peer, see Spec, Background, para. 6.)
build a state-and-QoS graph based on block heights and link qualities of a plurality of blockchain peers of a blockchain network; and (A blockchain network and block heights will be taught later. col. 5, lns. 1-17 and lns. 35-53; peers share state and network data in order to decide the best manner of accessing content. Col. 6, ln. 41 – col. 7, ln. 3; Peers share latency and throughput (bandwidth) data amongst other data, which is QoS and link quality data, to all their neighbors. Since each shares to all their neighbors, each peer also collects the data from a plurality of peers.)
Generate a block delivery graph (BDG) based on the block heights and the link qualities in the state-and-QoS graph; (col. 5, lns. 35-53; by sharing information to neighbors, eventually every device has access to the complete information set, which is a network graph. Col. 7, lns. 4-13 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. Col. 8, lns. 50-61; client can select edge devices, source routing, and number of concurrent fragments, which are selections of which blocks of data should come from which sources. col. 5, lns. 1-17 and lns. 35-53; peers share state and network data in order to decide the best manner of accessing content to all peers, thus the network graph is a block delivery graph.)
And perform a blockchain gossip protocol based on the BDG graph. (co. 3, lns. 40-57; gossip protocol to share information. col. 5, lns. 1-17 and lns. 35-53; peers share state and network data in order to decide the best manner of accessing content.)
But Binns does not explicitly teach a blockchain network or block heights.
Herlihy, however, does teach blockchain peers of a blockchain network (para. 36; gossip amongst peers in a blockchain network.)
Block heights (paras. 36-38, 100, 107-109; block heights communicated to other nodes to confirm previous transactions and to decide on future transactions)
(Herlihy, paras. 5-8)

With respect to Claim 2, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to to generate the BDG by an aggregation of a plurality of BDGs of a plurality of channels of the blockchain network. (col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. Consequently the BDG is based on the BDG of peers coming over a plurality of channels. See also Herlihy, paras. 72-79; one way accountable channels between nodes for sharing information and gossiping, which is a plurality of channels.)

With respect to Claim 3, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to apply an optimization algorithm to map the state-and-QoS graph to the BDG. (col. 2, ln. 57 – col. 3, ln. 14; delivery optimization heuristics. col. 8, lns. 1-49; a group of clients may come to an optimized consensus by running a common algorithm. A consensus suggests a minimization of delivery equations for each device in the group, which is a mapping of QoS to the BDG. Devices may share the content that they have recently streamed, which allows their neighbors to adjust their requests accordingly.)

With respect to Claim 4, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to construct a cross-channel BDG based on latency and bandwidth properties of a plurality of channels of the blockchain network. (Col. 6, ln. 41 – col. 7, ln. 3; Peers share latency and throughput (bandwidth) data amongst other data, which is QoS data, to all their neighbors. col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data. Thus the system has a plurality of channels and can aggregate data. See also Herlihy, paras. 72-79; one way accountable channels between nodes for sharing information and gossiping, which is a plurality of channels.)

With respect to Claim 5, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is further configured to detect a change of the blockchain peers in the blockchain network, and recalculate the BDG based on the change of the blockchain peers.(col. 7, lns. 34-67; system updates information and only uses information if it is currently relevant. System determines how frequently information is shared.)

(col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. col. 4, lns. 16-67 and col. 5, lns. 18-53; gossip protocols to share information within the group. See also Herlih6 para. 65; gossiping over multiple one way channels.)

With respect to Claim 7, modified Binns teaches the system of claim 1, and Herlihy also teaches wherein the processor is configured to prioritize delivery of the blocks to an endorser peer via the BDG. (para. 36-38; validator nodes that vote for blocks to be added to the blockchain, which are endorser peers. Examiner asserts that the known relationship between height and voting, see para. 38, suggests prioritizing delivery to voters based on the BDG (which, in turn, considers height) on its own. Regardless, it would have been obvious to one of ordinary skill prior to the effective filing date to prioritize delivery of blocks to the validator nodes so that they could confirm validity and vote to add the transaction to the blockchain so that the transaction will be verifiable.)
The same motivation to combine as Claim 1 applies here.



With respect to Claims 9-14, they are substantially similar to Claims 2-7, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Binns also teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (Col. 3, lns. 15-39; processor. Col. 3, lns. 15-39 and col. 3, ln. 58 – col. 4 ln. 15; device memory including magnetic storage media for storing instructions.)

With respect to Claims 16-20, they are substantially similar to Claims 2-6, respectively, and are rejected in the same manner, the same art and reasoning applying.


Alternate Grounds
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Binns (US Pat. 10,305,721) in view of Herlihy (US Pub. 2017/0236120) and further in view of Martino (US Pub. 2019/0081793).

Consequently, with respect to Claim 1, Binns and Herlihy teach as above, but do not teach graphs.
Martino, however, does teach graph. (paras. 160-164, Figs. 1, 3; system constructs graphs including block height for the peers of a blockchain network.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the system of modified Binns with graph in order to visualize the state of the network for a human user.
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
Applicant argues at Remarks, pg. 5 that the amendment fixes the claim objections. Examiner agrees and withdraws the objection.
Applicant argues at Remarks, pgs. 5-10 that the cited references do not teach the build and generate limitations of the independent claims. Claim 1 is representative and claims in part “build a state-and-QoS graph based on block heights and link qualities of a plurality of blockchain peers of a blockchain network; generate a Block Delivery Graph (BDG) based on the block heights and link qualities in the state-and-QoS graph.” Specifically, Applicant argues that Binns is not related pg. 7) and therefore does not teach block heights. “Moreover, the network conditions in Binns are not used to generate a block delivery graph. The Office is grossly oversimplifying the claims of the present application.” (pg. 8) Applicant acknowledges that Herlihy teaches a block height (pg. 9) but “never describes that blockchain peers exchange block height during a gossip protocol.” “Furthermore, neither Binns nor Herhily describe a block delivery graph even in a broadest sense.” (pg. 10)
Examiner maintains the rejection because Applicant improperly piecemeal attacks the rejection. Applicant acknowledges that Binns discloses gossip protocols for sharing information about network conditions. (pgs. 7-8) Examiner relies upon all the citations above, but highlights the following: Binns, col. 5, lns. 1-17 discloses that “information about network conditions [] is shared among client devices” to improve decisionmaking. One such decision would be “the selection of a particular source from which the media player streams or downloads the content” which is guided by performance of the devices such as bit rate. Col. 5, lns. 35-53 state that while a client may know only information about their neighbors, that information will be shared until each client has a complete information set. Col. 6, lns. 41-60 explicitly states that “The nature of the information shared among clients can vary considerably. For example, the information can be very narrowly targeted such that each client device only provides information in which its neighbors are interested. Alternatively, each client device can share everything it knows with each of its neighbors.” Specifically nominated information includes packet blocked data, edge device connection, content sources, content identifiers, routing information, failed connections, unreliable sources, current stream characteristics, and client device information.
Binns therefore renders obvious a system where a device knows the state of each device, because each device must know its state in order to make decisions, and each device shares 
One obvious outcome of the Binns disclosure would be that Device A gossips to Device B that Device A is downloading Content X from Device C at a rate of 1MB/sec because Device D is unreachable, i.e. state (Device A is downloading) and QoS (at 1MB/sec) information including link qualities (Device D is unreachable, Device C/A can transfer at 1MB/sec). Binns explicitly motivates that this information would be shared so that Device B can make intelligent decisions about where to get information from. In short, Devices A and C have shared all of the information expressed in the state-and-QoS graph to Device B, with the only distinctions being that Device B is not in a blockchain network and that block heights are not shared. Applicant does not appear to dispute that Herlihy teaches a blockchain network and block heights. Because Binns explicitly teaches that the information shared may be all information, the combination would teach sharing block heights. To the extent that Applicant argues this is not a graph, Examiner has previously stated that graph encompasses the relational data and therefore the storage is a graph under the broadest reasonable interpretation (i.e. not all graphs are visual), and to the extent Applicant complains of this interpretation Examiner generated an alternate ground which teaches visual graph generation (see Non-Final, pgs. 8-9 citing Martino) and Applicant does not dispute the teaching.
Examiner does not “mischaracterize the network conditions as being equivalent to block height.” (pg. 8) Examiner simply notes that Binns teaches a system where devices can share all 
Similar reasoning applies to the block delivery graph. Because devices in Binns can select what data is gotten from what source and further uses that information to make decisions about where future data should be taken from, the system renders obvious the creation of a block delivery graph. Applicant’s argument that “In a blockchain network, a block height indicates how many blocks are currently stored on a blockchain ledger of a blockchain peer. By comparing block heights among blockchain peers, it is possible to identify how far behind or how far ahead a blockchain peer is with respect to other blockchain peers in the blockchain network at any given point in time. This is not possible in Binns because Binns does not describe a blockchain or a block height” (pg. 8) is largely irrelevant because it relies upon an unclaimed subject matter. The claim merely requires generating a BDG based on block heights. The claim does not require using the block heights in a particular manner. (For what it is worth, the described use seems clearly obvious from Herlihy and the use of a blockchain in general) The claim only requires building a block delivery graph, i.e. a graph as to what blocks should be gotten from what sources. That same select-the-source-of-data-delivery feature is in Binns outside of the blockchain context.
In short, Binns gossips data to generate a data delivery graph (or, if one wishes, Binns/Martino generates the graph) based on link qualities. Herlihy teaches block heights. The combination teaches generating a block delivery graph based on block heights and link qualities. Applicant considers Binns, individually, and finds that it fails to teach blockchains or block heights. (pg. 8) Examiner agrees. Applicant considers Herlihy, individually, and finds that it does not teach gossiping block heights (pg. 9) or uses it to construct a block delivery graph (pg. 10). Examiner disputes that Herlihy fails to teach gossiping block heights, but regardless need not 
Applicant argues at Remarks, pgs. 10-11 that Claims 5, 12 and 19 are non-obvious because “wherein the processor is further configured to detect a change of the blockchain peers in the blockchain network, and recalculate the BDG based on the change of blockchain peers.” Applicant argues that Binns fails to teach detecting a change to peers in a blockchain network and recalculating the BDG.
Examiner takes these arguments as an extension of above – that Binns does not disclose a blockchain network and therefore does not disclose a BDG. Applicant does not attack the Binns citation to updating information and determining the frequency with which information is shared, which is cited for the “detect a change” and “recalculate” language. Consequently, the same response applies and Examiner maintains the rejection.
All claims remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449